UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-1902


JOHN J. CUNNEY,

             Plaintiff – Appellant,

v.

PATRICK COMMUNICATIONS; W. LAWRENCE PATRICK; SUSAN
PATRICK,

             Defendants – Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:13-cv-02519-JKB)


Argued: October 26, 2017                                    Decided: November 22, 2017


Before TRAXLER and AGEE, Circuit Judges, and Loretta C. BIGGS, United States
District Judge for the Middle District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Neil James Ruther, LAW OFFICES OF NEIL J. RUTHER, LLC, Towson,
Maryland; Kenneth Broh Frank, KENNETH B. FRANK PA, Baltimore, Maryland, for
Appellant. Harriet Ellen Cooperman, SAUL EWING LLP, Baltimore, Maryland, for
Appellees. ON BRIEF: Brett S. Covington, SAUL EWING LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John J. Cunney appeals a district court order granting summary judgment against

him in his action against Patrick Communications, LLC (“PCL”), W. Lawrence Patrick,

and Susan Patrick, in which Cunney sought to recover commissions he claims he earned

in his former capacity as a vice president and broker at PCL. Finding no error, we affirm

on the reasoning of the district court. See Cunney v. Patrick Commc’ns, LLC, 191 F.

Supp. 3d 480 (D. Md. 2016); Cunney v. Patrick Commc’ns, LLC, No. JKB-13-2519,

2016 WL 3997289 (D. Md. July 26, 2016).

                                                                            AFFIRMED




                                           2